DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because of the use of the legal terminology “means” in lines 5 and 7, which should be avoided.  Correction is required.  See MPEP § 608.01(b).

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 5’ and 5”, which refer to the bridge section and the complementary section of the floss.
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,3,5,8,9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 18, “said dental floss (2)” should be –said dental floss (5)--.

In claim 3, line 2, “said dental floss (2)” should be –said dental floss (5)--.
In claim 8, lines 3 and 4, “said annular dental floss (2)” has no prior antecedent basis.
In claim 9, line 3, “susceptible of being manually approached” is unclear as to what exactly this phrase means.  For purposes of this action, it will be assumed that this phrase means “capable of being squeezed together”.
In claim 9, lines 3 and 4, “said annular dental floss (2)” has no prior antecedent basis.
In claim 9, line 4, “said dental floss (2)” should be –said dental floss (5)--.
In claim 10, line 2, “said annular dental floss (2)” has no prior antecedent basis.
In claim 10, line 2, “susceptible” should be “capable of”.
In claim 11, line 2, “said annular dental floss (2)” has no prior antecedent basis.
In claim 11, line 3, “in particular obtained with a  colored mark” is indefinite, as it is unclear as to whether the colored mark is being positively claimed.  For purposes of this action, it is assumed that the colored mark is being positively claimed.
In claim 11, lines 3 and 4, “the annular dental floss (2)” has no prior antecedent basis.
In claim 11, line 5, “the same annular dental floss (2)” has no prior antecedent basis.
In claim 12, line 3, “the perimeter edge” has no prior antecedent basis.
In claim 12, line 4, “said annular dental floss (2)” has no prior antecedent basis.
In claim 13, line 3, “the peripheral edge of the handle” has no prior antecedent basis.
In claim 13, line 4, “said annular dental floss (2)” has no prior antecedent basis.
In claim 14, line 2, “said dental floss (2)” should be –said dental floss (5)--.
In claim 15, line 2, “said dental floss (2)” should be –said dental floss (5)--.
In claim 15, line 2, “in particular of flat type” is indefinite, as it is unclear as to whether the flat feature is being positively claimed.  For purposes of this action, it is assumed that the floss being flat,

In claim 15, line 3, “preferably” renders the claim indefinite, because the scope cannot be determined.  For purposes of this action, claim 15 is assumed to be claiming the thickness being between 0.07 and 0.09 mm.


Claims 1,3,5,8-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  The claims in this application have not been rejected with prior art because the prior art of record fails to disclose either singly or in combination, a device for cleaning teeth comprising a dental floss fork having the claimed two rods which are parallel to each other and to the rectilinear extension direction (long axis) of the fork, the fork in a flattened form and being provided with guide means in which floss is housed such that the floss is supported in an annular extension, the floss being slidable within the guide means and being in the form of a flat thread, the width of which is substantially orthogonal to the plane that the fork lies in.
               The closest prior art of record appears to be the references to EP 2145559, US 5433227, US 5123432, US 4304246 and US 6220257.   However, these references taken either singly or in combination, do not disclose the device for cleaning teeth as recited in claim 1.

 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772